 

Exhibit 10.1

 

OMNIBUS SEPARATION AGREEMENT

 

This OMNIBUS SEPARATION AGREEMENT (this “Agreement”), dated as of November 6,
2020 (the “Effective Date”) is entered into by and between QSAM Biosciences,
Inc. (f/k/a Q2Earth, Inc.), a Delaware corporation (“QSAM”), and Earth Property
Holdings LLC, a Delaware limited liability company (“EPH”).

 

WHEREAS, the Board of Directors of QSAM previously authorized a strategic plan
for 2020 which is comprised of: (1) securing new technologies and business
opportunities in the broader biosciences sector; and (2) significantly reducing
debt and liabilities of the Company and eliminating under-performing assets and
agreements. The successful results of these actions are intended to attract new
capital to fund long term growth opportunities for QSAM; and

 

WHEREAS, on April 20, 2020, QSAM’s wholly-owned subsidiary, QSAM Therapeutics
Inc. (the “Subsidiary”) signed a Patent and Technology License Agreement and
Trademark Assignment with IGL Pharma Inc. (“IGL”) to provide QSAM with all
rights to the radiopharmaceutical Samarium-153 DOTMP (the “New Technology”), as
well as other rights including the ability to license other IGL technologies;
and

 

WHEREAS, the Board of Directors of QSAM have approved the company’s strategy to
focus entirely on the New Technology in its forward looking plans, and in
connection with such strategy, have approved the employment agreements and
equity plan for new management of QSAM, which are due to take effect on November
1, 2020; and

 

WHEREAS, the parties have agreed to terminate other contractual obligations and
rights between the parties, and to transfer certain intellectual property, as
more fully set forth herein, so that moving forward, QSAM will pursue the
opportunity presented by the New Technology and other technologies in the
biosciences sector (the “New QSAM Business”), and EPH will pursue opportunities
in the compost and soil health sector (the “EPH Business”).

 

NEW THEREFORE, for good and valuation consideration, the parties agree as
follows:

 

  1. Termination of Management Agreement and Release of Employees. On the
Effective Date, the Management Agreement, dated January 18, 2019, as amended,
between EPH and QSAM (then Q2Earth) shall be terminated by mutual agreement of
the parties.

 

    a. In lieu of any severance or other termination payments due thereunder,
EPH shall release QSAM from a total of $993,984.71 in liabilities, inclusive of
advanced management fees and the multiple Promissory Notes, including accrued
and unpaid interest, as set forth in Schedule 1.a. Such Promissory Notes shall
be retired and no longer enforceable. QSAM shall issue 521,364 shares of common
stock to an affiliate of EPH in full and final payment of an additional $114,700
in notes payable to that party.

 

 

 

 

    a. Upon termination of the Management Agreement, the current officers and
employees of QSAM shall be released from any non-competition, non-solicitation
or other restricted covenant pursuant to their respective Employment Agreements.
Such employees shall be able to sign new employment agreements with EPH, and
shall be allowed to take to EPH all work product, inventions and other
intellectual property pertaining to the EPH Business developed by them during
their employment with QSAM or used by QSAM either under the Management Agreement
or otherwise. The employees shall also be allowed to retain any computers
personally used by them, and all files pertaining to the EPH Business.

 

  2. Use of Q2Earth Name. As of the Closing Date, EPH shall have the right in
its sole discretion to use the name “Q2Earth” in all jurisdictions of the United
States and worldwide. EPH shall have the right, in its sole discretion, to amend
its Certificate of Formation to change its name to Q2Earth LLC, or such other
similar name, and Q2 shall provide all required releases/waivers required for
such filing with the State of Delaware. The parties will work together to
develop new web sites and other social media or online presences, and to direct
online traffic to properly find and access these new web sites.         3.
Transfer of License. QSAM shall transfer to EPH the License Agreement with
Agrarian Technologies LLC and Mulch Masters Inc. for the ABS product and all
associated knowhow, trade secrets and trademark/service marks (the “ABS
License”). Additionally, QSAM shall transfer to EPH the Distributorship
Agreement, dated June 1, 2019, with Senn, Senn & Senn LLC (the “Senn
Agreement”). QSAM shall use all reasonable means to obtain consents for these
transfers from the appropriate parties, and EPH hereby agrees to assume all
responsibilities, obligations and rights under each of the ABS License and Senn
Agreement.

 

  4. Other Legacy Debt and Tax Returns.

 

    a. Prior to the Effective Date, QSAM received a Payroll Protection Program
loan of $142,949. The parties will work together to file all necessary paperwork
to qualify and receive loan forgiveness.             b. QSAM agrees that up to
$175,000 in funds raised in the next round of financing, will be used toward
legacy debt and liability payments, in such amounts and to such parties as
determined by the prior QSAM management, and as represented by Christopher
Nelson. Such funds will be made available proportionately if and when QSAM
raises its initial $1.25 million.             c. EPH agrees to assist QSAM in
preparing and filing all federal tax returns that remain unfiled as of the
Effective Date for QSAM. All reasonable third party expenses for such tax
preparation and filing will be paid by EPH.

 

 

 

 

  5. Representations. The parties hereby represent to the other the following:

 

    a. QSAM represents and warrants to EPH that as of the Effective Date: (i)
QSAM is a corporation duly organized, validly existing and in good standing
under the laws of its state of incorporation and has the requisite corporate
power to own its properties and to carry on its business as now being conducted;
(ii) this Agreement and the transactions contemplated hereby have been duly and
validly authorized by the Board of Directors of QSAM and all necessary actions
have been taken in accordance with appropriate law; (iii) no shareholder vote or
action is required to effectuate this transaction in accordance with appropriate
law and regulations (iv) this Agreement has been duly executed and delivered by
QSAM and constitutes the valid and binding obligations of QSAM enforceable in
accordance with its terms; (v) the execution and delivery of the Agreement by
QSAM, and the consummation by QSAM of the other transactions contemplated by
this Agreement do not and will not conflict with or result in a breach by QSAM
of any of the terms or provisions of, or constitute a default under (a) QSAM’s
formation documents or bylaws, each as currently in effect, (b) any indenture,
mortgage, deed of trust, or other material agreement or instrument to which QSAM
is a party or by which it or any of its properties or assets are bound, or (c)
any existing applicable law, rule, or regulation or any applicable decree,
judgment, or order of any court, United States federal, state or foreign
regulatory body, administrative agency, or other governmental body having
jurisdiction over QSAM or any of QSAM’s properties or assets; (d) no further
authorization, approval or consent of any court, governmental body, regulatory
agency, self-regulatory organization, or stock exchange or market or the
stockholders or any lender of QSAM is required to be obtained by QSAM; and (e)
there is no action, suit, proceeding, inquiry or investigation before or by any
court, public board or body pending or, to the knowledge of QSAM, threatened
against or affecting QSAM before or by any governmental authority or
non-governmental department, commission, board, bureau, agency or
instrumentality or any other person, wherein an unfavorable decision, ruling or
finding would have a material adverse effect on QSAM or which would adversely
affect the validity or enforceability of, or the authority or ability of QSAM to
perform its obligations.             b. EPH represents and warrants to QSAM that
as of the Effective Date: (i) EPH is a corporation duly organized, validly
existing and in good standing under the laws of its state of incorporation and
has the requisite corporate power to own its properties and to carry on its
business as now being conducted; (ii) this Agreement and the transactions
contemplated hereby have been duly and validly authorized by EPH and all
necessary actions have been taken; (iii) this Agreement has been duly executed
and delivered by EPH and constitutes the valid and binding obligations of EPH
enforceable in accordance with its terms; (vi) the execution and delivery of the
Agreement by EPH, and the consummation by EPH of the other transactions
contemplated by this Agreement do not and will not conflict with or result in a
breach by EPH of any of the terms or provisions of, or constitute a default
under (a) EPH’s formation documents or bylaws, each as currently in effect, (b)
any indenture, mortgage, deed of trust, or other material agreement or
instrument to which EPH is a party or by which it or any of its properties or
assets are bound, or (c) any existing applicable law, rule, or regulation or any
applicable decree, judgment, or order of any court, United States federal, state
or foreign regulatory body, administrative agency, or other governmental body
having jurisdiction over EPH or any of EPH’s properties or assets; (d) no
further authorization, approval or consent of any court, governmental body,
regulatory agency, self-regulatory organization, or stock exchange or market or
the stockholders or any lender of EPH is required to be obtained by EPH; and (e)
there is no action, suit, proceeding, inquiry or investigation before or by any
court, public board or body pending or, to the knowledge of EPH, threatened
against or affecting EPH before or by any governmental authority or
non-governmental department, commission, board, bureau, agency or
instrumentality or any other person, wherein an unfavorable decision, ruling or
finding would have a material adverse effect on EPH or which would adversely
affect the validity or enforceability of, or the authority or ability of EPH to
perform its obligations.

 

 

 

 

  6. Indemnification. Each Party hereto hereby agrees to indemnify, defend and
hold harmless the other Party, their respective officers, directors, members,
employees and agents from and against any and all claims, damages, demands,
diminution in value, losses, liabilities, actions, lawsuits and other
proceedings, judgments, fines, assessments, penalties, and awards, and costs and
expenses (including reasonable attorneys’ fees), whether or not covered by
insurance, arising from or relating to (a) any material breach of this
Agreement, (b) any acts or omissions conducted in bad faith or gross negligence
by the other Party or officers, directors or employees to the extent that such
is not paid or covered by the proceeds of insurance, or (c) any claims made by
the shareholders, debtholders or other constituents of one Party against the
other Party. The provisions of this Section shall survive termination or
expiration of this Agreement. The defending Party shall immediately notify the
other Party of any lawsuits or actions, or any threat thereof, that are known or
become known to the first Party that might adversely affect any interest of such
Party whatsoever.         7. Dispute Resolution. In the event that any
disagreement, dispute or claim arises among the Parties hereto with respect to
the enforcement or interpretation of this Agreement or any specific terms and
provisions hereof or with respect to whether an alleged breach or default hereof
has or has not occurred (collectively, a “Dispute”), such Dispute shall be
resolved by final, confidential, and binding arbitration (the “Arbitration”).
The Arbitration shall be settled in Wilmington, Delaware in accordance with the
then prevailing rules of the American Arbitration Association for commercial
disputes. The arbitrator shall have the power only to interpret and apply this
Agreement, and shall have no power to alter or modify any express provisions of
this Agreement or to make any award which by its terms affects any such
alteration or modification. The arbitrators may not award punitive, exemplary,
incidental or consequential damages, and the parties hereby irrevocably waive
any claims(s) to such damages in disputes that are subject to this arbitration
provision. The result of the arbitration will be final and binding on the
parties, and judgment upon any award rendered by the arbitrators may be entered
by any court having jurisdiction therein. The parties hereby agree not to appeal
the result of the arbitration. The procedures set forth herein shall not
preclude a party from seeking injunctive relief or other provisional remedies in
aid of arbitration from a court of appropriate jurisdiction. The Parties to the
Dispute shall share the expenses of the arbitrator and the other costs of
arbitration on a pro rata basis.

 

 

 

 

  8. Public Statements. Each Party agrees that it and its Affiliates will not
issue any press release or otherwise make any public statement or respond to any
media inquiry with respect to this Agreement or the transactions contemplated
hereby without the prior approval of the other Party, which will not be
unreasonably withheld, conditioned or delayed, but after having received such
approval, a Party may thereafter disclose freely any information contained in
such approved release or public statement without any need for further approval,
except as may be required by Law.         9. Directors’ and Officers’
Indemnification. For a period of not less than six (6) years from the Effective
Date, QSAM will use its commercially reasonable efforts to cause it to
exculpate, indemnify, advance expenses to and hold harmless all of its past and
present directors and officers for any acts or omissions occurring at or prior
to the Effective Date, subject to the liabilities or obligations of EPH pursuant
to the terms of this Agreement. In the event that any claim for indemnification
or advancement of expenses is asserted or made within such six (6) year period,
all rights to indemnification and advancement of expenses will continue until
such claim is disposed of or all orders, injunctions, judgments, decrees or
rulings of any Governmental Authority in connection with such claim are fully
satisfied. This 9Section 10 will survive the closing, and is expressly intended
to be for the benefit of, and enforceable by, each of the former or present
directors and officers of QSAM as of prior to the Effective Date and their
respective heirs and legal representatives. In the event that QSAM, or any of
its successors or assigns (i) consolidates with or merges into any other entity
and is not the continuing or surviving corporation or entity of such
consolidation or merger or (ii) transfers or conveys all or a majority of its
properties and assets to any entity, then, in each such case, proper provision
will be made so that the successors and assigns of QSAM will expressly assume
and succeed to the obligations set forth in this Section 10.         10. Mutual
Release. EPH and QSAM, on behalf of themselves, and their respective officers,
directors, employees, investors, shareholders, administrators, affiliates,
divisions, subsidiaries, predecessor and successor corporations, and assigns,
hereby fully and forever release each other and their respective officers,
directors, employees, investors, shareholders, administrators, affiliates,
divisions, subsidiaries, predecessor and successor corporations, and assigns,
from, and agree not to sue concerning, any claim, duty, obligation or cause of
action relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that any of them may possess arising from any
omissions, acts or facts that have occurred up until and including the Effective
Date, including, without limitation:

 

  a. any and all claims relating to or arising from the Employment Agreements or
prior management’s employment or Board relationship with QSAM and the
termination of that relationship;

 

 

 

 

  b. any and all claims relating to, or arising from, such party’s right to
purchase, or actual purchase of shares of stock or conversion of debt into
shares of stock of QSAM, including, without limitation, any claims for fraud,
misrepresentation, breach of fiduciary duty, breach of duty under applicable
state corporate law, and securities fraud under any state or federal law; and  
      c. any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; breach of contract, both express and
implied; breach of a covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; and conversion.         d.
Such mutual release shall not apply to claims arising out of or in connection
with this Agreement, or matters that arise from actions that occur after the
Effective Date.

 

  11. Counterparts. This Agreement, which may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument. The parties hereto confirm that any
electronic copy of another party’s executed counterpart of the signature page
hereof will be deemed to be an executed original thereof.         12. Headings.
The headings of this Agreement are for convenience of reference only and shall
not form part of, or affect the interpretation of, this Agreement.         13.
Severability. In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform to such statute or rule of law. Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.        
14. No Reliance. Both Parties acknowledge and agree that the other Party and its
officers, directors, members, managers, representatives or agents have not made
any representations or warranties to the other Party or any of its officers,
directors, representatives, agents or employees except as expressly set forth in
this Agreement.         15. Amendments. No provision of this Agreement may be
waived or amended other than by an instrument in writing signed by both parties
hereto.         16. Notices. Any notice required or permitted hereunder shall be
given in writing (unless otherwise specified herein) and shall be deemed
effectively given on the earliest of: (i) the date delivered, if delivered by
personal delivery as against written receipt therefor or by email to an
executive officer, or by facsimile (with successful transmission confirmation),
(ii) the earlier of the date delivered or the third Business Day after deposit,
postage prepaid, in the United States Postal Service by certified mail, or (iii)
the earlier of the date delivered or the third Business Day after mailing by
express courier, with delivery costs and fees prepaid, in each case, addressed
to each of the other parties thereunto entitled at the addresses on the
signature page (or at such other addresses as such party may designate by five
(5) calendar days’ advance written notice similarly given to each of the other
parties hereto)

 

 

 

 

  17. Successors and Assigns. This Agreement or any of the severable rights and
obligations inuring to the benefit of or to be performed by a Party hereunder
may not be assigned to a third party, including its affiliates, in whole or in
part, without the need to obtain the other Party’s consent thereto, which shall
not be unreasonably withheld.         18. Further Assurances. Each Party shall
do and perform, or cause to be done and performed, all such further acts and
things, and shall execute and deliver all such other agreements, certificates,
instruments and documents, as the other party may reasonably request in order to
carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.         19. Waiver. No
waiver of any provision of this Agreement shall be effective unless it is in the
form of a writing signed by the Party granting the waiver. No waiver of any
provision or consent to any prohibited action shall constitute a waiver of any
other provision or consent to any other prohibited action, whether or not
similar. No waiver or consent shall constitute a continuing waiver or consent or
commit a party to provide a waiver or consent in the future except to the extent
specifically set forth in writing.         20. Waiver of Jury Trial. EACH PARTY
TO THIS AGREEMENT IRREVOCABLY WAIVES ANY AND ALL RIGHTS SUCH PARTY MAY HAVE TO
DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN ANY WAY
RELATED TO THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT, OR THE RELATIONSHIPS
OF THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY AND ALL
RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY APPLICABLE
STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO ACKNOWLEDGES THAT
SUCH PARTY IS KNOWINGLY AND VOLUNTARILY WAIVING SUCH PARTY’S RIGHT TO DEMAND
TRIAL BY JURY.         21. Time is of the Essence. Time is expressly made of the
essence with respect to each and every provision of this Agreement.

 

[Remainder of page intentionally left blank; signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Omnibus Separation
Agreement to be duly executed as of the Effective Date.

 

  QSAM BIOSCIENCES, INC.       By: /s/ Douglas Baum   Name: Douglas Baum  
Title: Chief Executive Officer         EARTH PROPERTY HOLDINGS LLC         By:
/s/ C. Thomas Paschall   Name: C. Thomas Paschall   Title: Class A Manager

 

 

 

 

Schedule 1.a. – Intercompany Debt

 

Redacted.

 

 